Citation Nr: 1745767	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament (ACL) repair, left knee (hereinafter "left knee disorder"). 

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension. 

3.  Entitlement to an initial rating in excess of 10 percent for status post anterior cruciate ligament (ACL) repair, right knee (hereinafter "right knee disorder").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge in a January 2015 video conference hearing.  A transcript of that hearing has been associated with the file.  

The Board remanded these matters in March 2015 and October 2016 for additional development.  In July 2017 the RO again denied the claims, and the matter was returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2016 Remand, the Board sought additional treatment records and a current examination of the disabilities at issue.  The Veteran was unable to attend the examination scheduled in January 2017 for medical reasons, and although it was reported he failed to appear for a re-scheduled examination in May 2017, there is no documentation that he was advised of the new date.  Another effort to have the Veteran examined should be undertaken.  

In addition, the record shows that when it reviewed the Veteran's claim after the Board's 2016 remand, the RO appears to have given consideration to records that belong to a different Veteran.  See VBMS Records, Receipt Date 04/26/2017, Document Type: CAPRI; Subject: Martinez VAMC-03/11/2011-04/26/201, and referenced in the July 2017 Supplemental Statement of the Case.  The most current relevant records related to this Veteran should be sought and these records considered in re-adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide or identify any outstanding private or VA treatment records for health care providers who have treated his knees since March 2011, to include records from Kaiser Permanente.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file. 

In any event, relevant records of this Veteran's VA treatment dated after April 2015 should be sought.  

The RO should ensure that the correct treatment records for this Veteran are obtained, and associated with the file, noting that records with Receipt Date 04/26/2017, Document Type: CAPRI; Subject: Martinez VAMC-03/11/2011-04/26/2017, appear to belong to a different Veteran.  Indicated corrective action should be undertaken.   

All attempts to secure the Veteran's records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service connected bilateral knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The examiner is asked to administer all appropriate testing to determine the level of impairment.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App.158 (2016).  If the examiner is unable to conduct the requested testing or concludes that the testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also identify the functional impairment caused by the Veteran's bilateral knee disabilities, as well as the nature of the scars located around each knee.  The examiner should also comment on the functional impact the Veteran's service-connected bilateral knee disabilities have on his daily activities and employment.

3.  Notify the Veteran of the time and place to report for any scheduled examination.  If the Veteran fails to report, copies of notification of the examination should be made part of the claims file, along with indication that the Veteran did not appear.

4.  After completion of the above and any further development deemed necessary by the AOJ, the claims should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


